UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-21231 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: United WesternBancorp, Inc. 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive officer: United Western Bancorp, Inc. 700 17th Street, Suite Denver, Colorado80202 REQUIRED INFORMATION The United Western Bancorp, Inc. 401(k) Plan is subject to the Employee Retirement Income Security Act (ERISA).
